Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in the instant application (Preliminary amendment filed 30 April 2019).
Priority
This application is a 371 of PCT/JP2017/033741 filed 09/19/2017. This application claims foreign priority to JAPAN 2016-193987 filed 09/30/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. However, an English translation of the foreign priority document has not been filed.
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 06/05/2019, only the English abstract or equivalent provided has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al (US 2008/0207889 A1) in view of Seligmann et al (US 2008/0268451 A1) and further in view of JP 2014030364 A-Machine English Translation, pages 1-9; ‘364).
Sprenger teaches a method of extracting nucleic acid from a biological sample. The sample lysed in the presence of a chaotropic salt and surfactants (paras 0010, 0012-0014, 0016-0019; step (i) in claim 1). The chaotropic salt can be guanidinium salt and the detergent can be lithium dodecyl sulfate (limitations of claims 1, step (i), 4-5, 8-9, 11-18 and part of the limitation of claim 6). Lysis is carried out in the presence of an alcohol, which can be propanol (para 0022; limitation of claim 1, step (ii), limitation of claims 3, 7 and 10 and part of the limitation of claim silica particles (as in step ii in claim 1) and then separation of the nucleic acid from the liquid sample is done via elution (paras 0026-0033; step (iii-iv) in claim 1). Sprenger teaches performing steps (ii) and (iii) in the temperature range of 36-75oC and not at a temperature higher than 75oC as in claims 1-2.
	According to Seligmann, during the extraction of nucleic acids, in the lysing step the sample is incubated for a time period and an empirically determinable optimizable temperature of about 37o-115oC for optimal digestion (paras 0130-0131; as in step (i) in claim 1).
‘364, drawn to method of extracting nucleic acid, teaches that after lysis heating the eluate promotes the nucleic acid extraction. The heating temperature is not limited, but may be higher than 70oC, preferably 80oC or higher (page 7, lines 265-274; as in claim 2). The examples and Table1 show a higher recovery of the nucleic acid when temperature is higher than 75oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process since Sprenger teaches the claimed steps for extraction of nucleic acid, and Seligman and ‘364 teach that temperatures above 75oC for optimal digestion and recovery.
One of ordinary skill in the art would be motivated to use the claimed method (also taught by the prior art) since the process steps have been art tested for nucleic acid isolation and the use of temperatures above 75oC is also taught in the art to be optimal for lysing and higher recover of the nucleic acid. It would be obvious to the artisan to make a kit comprising the components in claims 6-9 and 16-18 in view of the teachings of the prior art.

Conclusion
Pending claims 1-18 are rejected

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623